Citation Nr: 1027356	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-35 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for 
reactive airway disease (asthma).  

2. Entitlement to a disability rating in excess of 10 percent for 
chondromalacia of the left knee.  

3. Whether new and material evidence has been received to reopen 
a claim of  service connection for a right knee disability, to 
include as secondary to the service-connected chondromalacia of 
the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Huntington, 
West Virginia.  Jurisdiction over the Veteran's case was 
subsequently transferred to the RO located in Montgomery, 
Alabama.

The Veteran requested and was afforded a hearing before the 
undersigned Acting Veterans Law Judge in October 2009 at the RO 
in Montgomery, Alabama.  A written transcript of the hearing was 
prepared, and a copy of this transcript has been incorporated 
into the record.

Since transferring his case to the Board, additional medical and 
lay evidence has been incorporated into the record.  The Veteran 
waived consideration of this new evidence by the RO in a letter 
received by VA in November 2009.  The Veteran's representative 
confirmed this intent during the October 2009  hearing testimony.  
As such, the Board may proceed with appellate review.

The issue of entitlement to service connection for 
migraine headaches, to include as secondary to service-
connected asthma, has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  See Hearing Transcript, pp. 10-11.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a disability rating in excess of 30 
percent for reactive airway disease (asthma), entitlement to a 
disability rating in excess of 10 percent for chondromalacia of 
the left knee, and the reopened claim of entitlement to service 
connection for a right knee disability as secondary to the 
service-connected left knee disability, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2004 rating decision denied service connection for 
a right knee disability; the Veteran did not appeal the decision 
which is final.  

2.  The evidence added to the record subsequent to the December 
2004 rating decision which denied service connection for a right 
knee disability is not duplicative of evidence previously 
submitted and the evidence, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a right knee disability.  


CONCLUSIONS OF LAW

1.  The December 2004 rating decision which denied service 
connection for a right knee disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the December 2004 rating 
decision which denied service connection for a right knee 
disability is new and material and the Veteran's claim for that 
benefit has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VA's Duty to Notify and Assist

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Further, in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) established significant requirements with 
respect to the content of the notice necessary for those cases 
involving the reopening of previously denied claims.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the previously 
denied claim of service connection for a right knee disability.  
Accordingly, any deficiency under the VCAA regarding that aspect 
of the Veteran's appeal has been rendered moot, and no further 
discussion is warranted.  As the reopened claim of entitlement to 
service connection for a right knee disability is being remanded 
for additional evidentiary development, any other possible 
deficiency of notice as required by the VCAA can be rectified at 
that time.  

Reopening service connection for a right knee
disability, to include as secondary to service-connected left 
knee disability

The Veteran contends that she has a right knee disability that 
was either directly incurred in-service, or that is aggravated by 
the service-connected left knee disability.  

In December 2004, the RO, in pertinent part, denied service 
connection for chondromalacia of the right knee.  The Veteran was 
informed of the decision and of her procedural and appellate 
rights via correspondence dated the same month.  The Veteran did 
not perfect an appeal of the denial of service connection for a 
right knee disability.  Thus, the December 2004 RO decision is 
final.  

In May 2006, the Veteran submitted a document which has been 
construed as an attempt to reopen the claim of entitlement to 
service connection for a right knee claim.  

Generally, service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting injury 
suffered or disease contracted within the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected. Additionally, when 
aggravation of a Veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the Veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 
C.F.R. § 3.310.

Under pertinent law and VA regulations, VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is received since the last final decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Evans v. West, 12 Vet. App. 22 
(1998).

The definition of "new and material evidence" as set forth in 38 
C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This 
regulation provides:  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. Reg. 
45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a)).  This 
latest definition of new and material evidence only applies to a 
claim to reopen a finally decided claim received by the VA on or 
after August 29, 2001.  Id.  

As the Veteran in this case filed an application to reopen the 
claim for service connection for a right knee disability in May 
2006, the revised version of § 3.156 is applicable in this 
appeal.  Furthermore, for purposes of the "new and material" 
evidence analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

The evidence of record at the time of the December 2004 rating 
decision which denied service connection for a right knee 
disability (chondromalacia) consisted of service treatment 
records, private treatment records, and the reports of April 1997 
and November 2004 VA examinations.  

With respect to in-service findings, service treatment records do 
show complaints of bilateral knee pain.  In this regard, an 
August 1996 profile update reflects that the Veteran reported 
bilateral knee popping/grinding, with mild pain.  The assessment 
was poor patellar tracking, bilaterally.  Upon VA examination in 
April 1997, the Veteran reported having bilateral knee pain 
during her period of active service (1993 to 1997); objective 
examination found slight patellar tenderness in the left knee and 
full range of motion in both knees.  The examiner diagnosed mild 
chondromalacia of the left knee - no diagnosis as to the right 
knee was provided.

An April 2001 private treatment report reflects complaints of 
bilateral knee pain since service.  A June 2001 private treatment 
report indicates that the bilateral knee pain was progressively 
worse and she denied any previous injuries.  A diagnosis of 
bilateral chondromalacia was provided at that time.  

Private medical records from 2001 to 2004 show continued 
treatment for bilateral knee pain.



In the December 2004 rating decision, the RO reasoned that there 
were no complaints or treatment for the right knee during service 
and that there was no evidence linking the right knee condition 
to service or to the left knee.  Service connection was, thus, 
denied on a direct and secondary basis.  

Added to the record subsequent to the December 2004 rating 
decision are VA and private medical records, lay statements, and 
October 2009 hearing testimony.  The private and VA medical 
records show progressively worsening bilateral knee 
symptomatology and treatment.  For example, an April 2006 VA 
treatment report shows the Veteran has "constant" pain and 
buckling of the knees, as well as early signs of degenerative 
joint disease.  The private and VA reports also show that the 
Veteran has consistently related her right knee pain to service.  
In this regard, during her October 2009 hearing before the 
undersigned, she testified that her right knee symptomatology had 
become progressively worse due to overcompensating for her 
service-connected left knee disability.  She also reported that 
her private physician, Dr. Pinchback, had related her right knee 
disability to the left knee disability.  The Veteran stated that 
she would be providing a statement from Dr. Pinchback, although 
to date, that opinion is not yet of record. See Hearing 
Transcript, p. 27.  

The Veteran has argued that the evidence discussed above, at the 
very least suggests, that her current right knee disability has 
been aggravated by the service-connected left knee and 
constitutes new and material evidence.  The Board agrees.  The 
treatment records showing progressively worsening right knee 
symptomatology were not of record at the time of the December 
2004 rating decision; nor was the Veteran's credible and 
consistent testimony regarding right knee aggravation.  Moreover, 
based on the Veteran's statements at the hearing, her longtime 
treating physician, Dr. Pinchback has related the right knee 
disability to the left knee disability (again, that report is not 
yet of record).  

This evidence by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  As new and material evidence has been 
received, the Veteran's claim of entitlement to service 
connection for a right knee disability, to included as secondary 
to service-connected left knee disability, has been reopened.  

Prior to de novo adjudication of the claim of entitlement to 
service connection for a right knee disability, additional 
evidentiary development is required which is addressed below.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee disability, to 
include as secondary to service-connected left knee disability, 
has been reopened.  The appeal is granted to that extent only.


REMAND

Unfortunately, a remand is required in this case as to the issues 
of entitlement to an increased disability rating for reactive 
airway disease and chondromalacia of the left knee, and the 
reopened claim of service connection for a right knee disability.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).



Service connection for a right knee disability

As indicated above, the Board has determined that the Veteran has 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for a right knee disability.  

The Veteran has never been afforded a VA examination specifically 
for her right knee claim.  The Veteran has alleged that her right 
knee pain began during active duty and that she currently 
experiences right knee pain.  The Veteran also asserts that her 
right knee pain has worsened as she must overcompensate for her 
service-connected left knee.  The Veteran is competent to report 
on knee symptoms she experienced and for how long he experienced 
those problems.  The August 1996 profile update shows that the 
Veteran reported bilateral knee pain, popping, and grinding.  She 
was diagnosed with poor patellar tracking, bilaterally.  The 
April 1997 general VA examination, conducted just three months 
after separation from service, shows continued reports of right 
knee pain, although no diagnoses were provided at that time.  
Furthermore, there is competent evidence in the form of medical 
records of the current existence of right knee problems which 
includes ligament tears, possible arthritis, and chondromalacia.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These four 
factors are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the Veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

With respect to the third factor above, this element establishes 
a low threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with her 
period of active service include, but are not limited to, medical 
evidence that suggests a nexus, but is too equivocal or lacking 
in specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Based on the in-service findings, those shown shortly after 
separation, and further considering the Veteran's credible 
testimony, the Board finds that the Veteran should be provided 
with a VA examination to determine the nature and etiology of any 
right knee disorder found on examination.  

Moreover, the Veteran should be afforded another opportunity to 
submit additional medical records in the form of a nexus opinion 
from Dr. Pinchback as indicated during the October 2009 hearing.  
See Hearing Transcript, pp. 26-27.  

Increased rating claims

In a claim for disability compensation, VA's duty to assist the 
Veteran includes providing a medical examination "when such an 
examination ... is necessary to make a decision on the claim."  
38 U.S.C. § 5103A(d)(1).  A reexamination, or contemporaneous 
examination, "will be required ... if evidence indicates there 
has been a material change in a disability or that the current 
rating may be incorrect."  38 C.F.R. § 3.327(a) (2009).  The 
requirement that VA provide a contemporaneous examination "does 
not automatically, based on the mere passage of time, without 
more, render inadequate a medical examination."  Palczewski v. 
Nicholson, 21 Vet.App. 174, 180 (2007).  Rather, VA must order a 
new examination "when the Veteran claims a disability is worse 
than when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition."  
Olson v. Principi, 3 Vet. App. 480, 482 (1992).  

As to the Veteran's claim concerning the service-connected 
restrictive airway disease/asthma, she is currently in receipt of 
a 30 percent disability rating for service-connected asthma under 
38 C.F.R. § 4.97, Diagnostic Code 6602, which provides for a 30 
percent rating when there is FEV-1 of 56 to 70 percent of 
predicted value; an FEV-1/FVC of 56 to 70 percent; daily 
inhalational or oral bronchodilator therapy; or inhalational 
anti-inflammatory medication.  A 60 percent rating is awarded in 
cases where there is FEV-1 of 40-to 55 percent of predicted 
value; FEV-1/FVC of 40 to 55 percent; at least monthly visits to 
a physician for required care of exacerbations; or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating is warranted 
for FEV-1 of less than 40-percent of predicted value; FEV-1/FVC 
less than 40 percent; more than one attack per week with episodes 
of respiratory failure; or the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.

The Veteran essentially contends that her service-connected 
asthma has increased in severity.  In a statement received in May 
2007, the Veteran stated that she uses a nebulizer with albuterol 
every six hours for treatment of her asthma symptomatology.  A VA 
treatment record from July 2007 reflects a diagnosis of chronic 
asthma and shows that the Veteran was using several medications 
for control of her asthma, including Flunisolide (Aerobid), 
Formoteral, and Montelukast.  More recently, a July 2009 private 
medical record shows treatment and hospitalization for asthma 
exacerbation; she was prescribed Symbicort and Singular at that 
time.  Likewise, an October 2009 VA "active outpatient 
medication" list indicates use of Albuterol, Cromolyn, 
Mometasone Furoate, and Montelukast NA, all for problems 
associated with breathing.  The Veteran maintains that the use of 
such indicates aggressive treatment for a more severe asthmatic 
condition, and that her required long-term use of a 
corticosteroid may be contributing to the impairment of her 
overall health.  Indeed, at her October 2009 hearing before the 
undersigned, she reported that her asthma prevents her from 
cooking, cleaning, walking outside, and driving, among other 
activities.

The record reflects that the Veteran most recently had a VA 
compensation and pension examination for asthma in October 2006 .  
The Board finds that the evidence received since VA examination 
in 2006 suggests possible, though not necessarily consistently 
worsening, pulmonary symptomatology for which more aggressive 
treatment was implemented.  As noted previously, the Veteran 
indicates that her condition has worsened.  Based on a review of 
the record as a whole, the Board is of the opinion that a VA 
examination to assess the current status of the service-connected 
asthma is warranted.  The Board point outs that, although it is 
not required to request a new examination simply because of the 
passage of time, VA's General Counsel has held that a new 
examination is appropriate when the record demonstrates or the 
claimant asserts that the disability in question has undergone an 
increase in severity since the last examination.  See also 
VAOPGCPREC 11-95 (April 7, 1995). 

As to the Veteran's claim concerning the service-connected 
chondromalacia of the left knee, she is currently in receipt of a 
10 percent disability rating for service-connected chondromalacia 
(now claimed as arthritis) of the left knee under 38 C.F.R. § 
4.71a, Diagnostic Codes 5299-5024.  She essentially contends that 
her left knee disability has increased in severity and is now 
manifested by instability, constant pain, swelling, and arthritic 
symptomatology.  In this regard, a March 2006 MRI indicated 
"early degenerative changes" in the knee.  VA treatment records 
dated from 2006 to the 2009 show continued complaints of left 
knee pain and general diagnoses of arthritis.

More recently, an April 2009 private examination report from Dr. 
Pinchback reflects reports of near-constant left knee pain and 
discomfort.  It was noted that her pain increased upon 
sitting/standing, and when ascending/descending stairs.  
Diagnoses provided at that time included chondromalacia, 
hypertrophy of the fat pad, and lateral meniscus tear.  A 
contemporaneous x-ray of the left knee showed good bone 
mineralization with the joint spaces being well maintained.  
There was no evidence of acute bony abnormality.  The physician 
stated that her symptoms were consistent with chondromalacia of 
the patella; he also suggested that the Veteran apply a DonJoy-
type of lumbar brace to the knee, followed by aggressive physical 
therapy, if necessary.  

An August 2009 private treatment report from Dr. Pinchback 
reflects continued reports of left knee pain and discomfort, as 
well as problems with weight-bearing and difficulty 
ascending/descending stairs.  Range of motion findings at that 
time revealed extension to 0 degrees and flexion to 135 degrees.  
Dr. Pinchback did note "apprehension" with attempts to 
subluxate the left patella laterally.  There was also tenderness 
in the medial and lateral patella facets.  It was further noted 
that the Veteran had not responded to conservative treatment of 
bracing or medication and that her symptoms persisted.  A 
contemporaneous magnetic resonance imaging (MRI) report showed 
small joint effusion but not findings related to internal 
derangement.  

At her November 2009 hearing before the undersigned, the Veteran 
indicated that her left knee symptoms had worsened since the time 
of her last VA examination in August 2006.  In particular, she 
testified that she had episodes of total immobility, during which 
time her knee is stiff and she is unable to move.  She stated 
that she uses a transcutaneous electrical nerve stimulation 
(TENS) unit and a knee brace, in addition to ice and heat for 
treatment of the pain.  She also endorsed episodes of swelling 
and giving way. 

As noted above, the record reflects that the Veteran most 
recently had a VA compensation and pension examination for the 
left knee in August 2006.  The Board finds that the evidence 
received since VA examination in 2006 suggests possible, though 
not necessarily consistently worsening, left knee symptomatology, 
including possible arthritis.  With respect to arthritis of the 
left knee, the Board notes that a March 2006 MRI indicated early 
degenerative changes, but a more recent private MRI report showed 
no such findings related to arthritis.  These conflicting reports 
must be resolved upon remand as indicated in the directives 
below.  Accordingly, based on a review of the record as a whole, 
the Board is of the opinion that a VA examination to assess the 
current status of the service-connected left knee is warranted.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and 
provide her an opportunity to submit updated 
records from her private physicians, 
including but not limited to Dr. Pou (asthma 
treatment) and Dr. Pinchback (knee 
treatment).  The Veteran may also submit an 
authorization for release of these records.  
The RO should request any records identified.  

2. The Veteran should be afforded a VA 
examination to ascertain the nature and 
severity of her asthma.  The claims file 
should be made available to the examiner and 
all tests and studies deemed necessary by the 
examiner should be performed with findings 
being reported in detail.

The examiner should indicate whether the 
Veteran has at least monthly visits to a 
physician for required care of exacerbations, 
and/or the frequency of courses of systemic 
(oral or parenteral) corticosteroids or 
immuno-suppressive medications. 

The examiner is also asked to comment on the 
impact of the claimed increase in severity of 
the Veteran's disability, if any, on the her 
employment and activities of daily life.  A 
complete rationale for any opinion expressed 
shall be provided.

3.  The Veteran should be afforded a VA 
joints examination to ascertain the severity 
of her left knee disability.  The claims file 
should be made available to the examiner for 
review before the examination.  Specifically, 
the examiner should obtain X-rays of the left 
knee joint to determine whether arthritis is 
present.

The examiner should conduct range of motion 
studies (measured in degrees, with normal 
range of motion specified).  The examiner 
must determine whether there are objective 
clinical indications of pain or painful 
motion; weakened movement; premature or 
excess fatigability; or incoordination; and, 
if feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to such 
factors.   This includes instances when these 
symptoms "flare-up" or when the knee is used 
repeatedly over a period of time. This 
determination should also be portrayed, if 
feasible, in terms of the degree of 
additional range of motion loss due to these 
factors.

The examiner should also specify whether the 
Veteran has any instability in the left knee 
and, if so, the severity thereof (e.g., 
slight, moderate or severe), and whether 
there are episodes of locking. 

The examiner is also asked to comment on the 
impact of the claimed increase in severity of 
the Veteran's disability, if any, on the her 
employment and activities of daily life.  A 
complete rationale for any opinion expressed 
shall be provided.

4.  With respect to the right knee, the 
Veteran should be afforded a VA joints 
examination to determine the nature, extent 
and etiology of any disabilities of the right 
knee found on examination.  The claims file 
must be made available to and pertinent 
documents therein reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that such a 
review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.  In 
determining the etiology of the disability, 
the examiner must address the Veteran's 
documented medical history including pre-
service medical evidence and statements, 
evidence in the service treatment records, as 
well as the post-service medical evidence and 
statements.  

The examiner should respond to the following:

a.	Is it at least as likely as not (50% 
probability or greater) that any of the 
Veteran's currently diagnosed right knee 
disabilities are the result of her period of 
active service?

b.	Is it at least as likely as not (50% 
probability or greater) that any of the 
Veteran's currently diagnosed right knee 
disabilities were incurred or chronically 
worsened due to her service-connected left 
knee disability?

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


